Citation Nr: 9933027	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  97-21 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.  

2.  Entitlement to service connection for a back disorder.  

3.  Entitlement to service connection for a disorder 
manifested by muscular pain in the hips.  

4.  Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from August 1966 to 
June 1968 and from November 1990 to April 1991.  Evidence in 
the claims file reflects that he was in the Army National 
Guard in Puerto Rico for many years.  

This appeal came before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision by the Department 
of Veterans Affairs (VA) San Juan, Puerto Rico, Regional 
Office (RO), and it was remanded by the Board in October 1997 
in order to permit the appellant to present testimony at a 
personal hearing, which was held at the RO in March 1998.  


FINDINGS OF FACT

1.  The appellant's hearing acuity is shown to be no worse 
than Level III in the right ear and Level II in the left ear.  

2.  There is no competent evidence of a nexus between the 
appellant's current mechanical low back pain and inservice 
disease or injury.  

3.  There is no competent evidence showing that the appellant 
has a disorder manifested by muscular pain in his hips.  

4.  There is no competent evidence showing that the appellant 
has a current skin disorder.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.85 (Tables VI and VII), 4.86, 
4.87, Diagnostic Codes 6100, 6101 (1999).  

2.  The appellant has not submitted a well-grounded claim for 
service connection for a back disorder.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. § 3.303(d) (1999).  

3.  The appellant has not submitted a well-grounded claim for 
service connection for a disorder manifested by muscular pain 
in the hips.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 
C.F.R. § 3.303(d) (1999).  

4.  The appellant has not submitted a well-grounded claim for 
service connection for a skin disorder.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. § 3.303(d) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining whether a claim is well grounded, 
except where such assertions are inherently incredible or 
beyond the competence of the person making the assertion.  
King v. Brown, 5 Vet. App. 19 (1993).  


II.  Bilateral Hearing Loss

The appellant argues that his bilateral hearing disability 
has worsened and, therefore, warrants a compensable 
evaluation.  At his March 1998 personal hearing, he indicated 
that his hearing problems require him to wear a hearing aid 
in each ear.  

Generally, claims for increased evaluations are considered to 
be well grounded.  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claim for a compensable evaluation for his 
bilateral hearing loss have been properly developed.  There 
is no indication of any additional pertinent records which 
have not been obtained.  No further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Following review of the appellant's service medical records 
and audiometric findings at a December 1996 VA audiological 
evaluation, the RO granted service connection for bilateral 
hearing loss in a January 1997 rating decision and assigned a 
noncompensable evaluation under Diagnostic Code 6100 from May 
17, 1995.  

The report of the December 1996 VA audiological evaluation 
noted that for the frequencies at 1000, 2000, 3000, and 4000 
cycles per second the appellant had an average puretone 
decibel loss of 30 for the right ear and 37 for the left ear, 
and that speech discrimination ability was 96 percent correct 
in each ear.  Those findings indicated that his hearing 
acuity level was at Level I in both the right and left ears.  

A private audiological evaluation, performed in September 
1997, revealed decibel losses of 35, 35, 45, and 55 for the 
frequencies at 1000, 2000, 3000, and 4000 cycles per second 
in the right ear, respectively, for an average puretone 
decibel loss of 43.  Decibel losses of 40, 40, 50, and 55 
were noted for the frequencies at 1000, 2000, 3000, and 4000 
cycles per second, respectively, in the left ear, for an 
average puretone decibel loss of 46.  Speech recognition 
ability was 76 percent correct in the right ear and 84 
percent correct in the left ear.  Those findings showed that 
the appellant's hearing acuity was at Level III in the right 
ear and at Level II in the left ear.  38 C.F.R. § 4.85, 
Tables VI and VII.  

The most recent VA audiological evaluation, performed in 
October 1997, revealed decibel losses of 30, 35, 35, and 65 
for the frequencies at 1000, 2000, 3000, and 4000 cycles per 
second in the right ear, respectively, for an average 
puretone decibel loss of 41.  Decibel losses of 30, 30, 35, 
and 45 were noted for the frequencies at 1000, 2000, 3000, 
and 4000 cycles per second, respectively, in the left ear, 
for an average puretone decibel loss of 35.  Speech 
recognition ability was 100 percent correct in the right ear 
and 92 percent correct in the left ear.  Those findings 
showed that the appellant's hearing acuity was at Level I in 
each ear.  38 C.F.R. § 4.85, Tables VI and VII.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometry 
tests at the frequencies of 1000, 2000, 3000, and 4000 cycles 
per second.  To evaluate the degree of disability from 
bilateral defective hearing, the revised rating schedule 
establishes 11 auditory acuity levels designated from level 
I, for essentially normal acuity, through level XI, for 
profound deafness.  A 10 percent evaluation for bilateral 
defective hearing is assigned when the hearing acuity levels 
are at least at I in the better ear and X in the poorer ear, 
or II and V, or III and IV.  38 C.F.R. §§ 4.85, 4.87, Tables 
VI and VII.  

Because the most recent VA audiometric evaluation in October 
1997 revealed that the appellant's hearing acuity was at 
Level I in each ear, the Board is unable to identify a basis 
to grant a compensable evaluation for his bilateral hearing 
loss.  The Board notes that the hearing acuity levels at the 
December 1996 VA audiometric evaluation also showed hearing 
acuity to be at Level I in each ear.  Furthermore, although 
findings from the September 1997 private audiological 
evaluation indicated that the appellant's hearing acuity was 
at Level III in the right ear and at Level II in the left 
ear, the Board notes that those levels would not entitle him 
to a compensable evaluation for his bilateral hearing loss.  

Although the appellant indicated at his March 1998 hearing 
that he wears a hearing aid in each ear to assist in hearing, 
this does not establish a basis for a compensable evaluation 
for his bilateral hearing loss because 38 C.F.R. § 4.86 
provides that the evaluations derived from the rating 
schedule are intended to make a proper allowance for 
improvement by the use of hearing aids.  

I.  A Back Disorder, a Disorder Manifested by Muscular
 Pain in the Hips, and a Skin Disorder

The appellant asserts that he has a low back disorder, a 
disorder manifested by muscular pain in the hips, and a skin 
disorder, and that each had its origin during his military 
service.  He indicated at his March 1998 hearing that his 
back and skin problems began while he was stationed in 
Southwest Asia for five months during the Persian Gulf War, 
where he was a "patient administrative specialist."  He 
also testified at his hearing that the pain in his hips is 
associated with his low back problems, in that it emanates 
from his lower back.  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
military service.  38 U.S.C.A. § 1110.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Board has carefully reviewed the evidence of record to 
determine if there are well-grounded claims for service 
connection for a back disorder, a disorder manifested by 
muscular pain in the hips, and a skin disorder.  The Board 
notes that there is no competent medical evidence indicating 
that the appellant has a disorder manifested by muscular pain 
in his hips, and, notwithstanding that he was treated for a 
rash on the face in June 1989 that had lasted three days, and 
was treated for a rash on the upper torso in April and May 
1994, for which the assessment in April 1994 was bug bites 
and the impression in May 1994 was folliculitis/cellulitis, 
there is also no competent medical evidence indicating that 
he currently has a chronic skin disorder.  Therefore, the 
first requirement for a well-grounded claim, competent 
evidence of a current disability, is not met with regard to 
the issues of entitlement to service connection for a 
disorder manifested by muscular pain in the hips and a skin 
disorder.  

While the first element required to show a well-grounded 
claim is met with regard to a back disability because the 
medical evidence shows that mechanical low back pain was 
noted in September 1996, the second element of Caluza is not 
met for that issue because the service medical records do not 
show any manifestation of a back disorder.  Nor is the third 
element of Caluza satisfied with regard to service connection 
for a back disorder because the appellant fails to show the 
required nexus between his current mechanical low back pain 
and any injury or disease in service.  There is no medical 
evidence establishing a link of the mechanical low back pain 
to the appellant's active military service.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Franko v. Brown, 4 
Vet. App. 502, 505 (1993).  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements regarding his complaints of a back disorder, a 
disorder manifested by muscular pain in the hips, and a skin 
disorder, the record does not show that he is a medical 
professional, with the training and expertise to provide 
clinical findings regarding diagnoses of a disorder 
manifested by muscular pain in the hips and a skin disorder, 
or regarding any etiological relationship of his mechanical 
low back pain to service.  Consequently, his lay statements, 
while credible with regard to his subjective complaints and 
history, are not competent evidence for the purpose of 
showing a nexus between current complaints and service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claims for service connection for a back 
disorder, a disorder manifested by muscular pain in the hips, 
and a skin disorder are plausible or otherwise well grounded.  
Therefore, they must be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the statement of the case issued in May 
1997.  Unlike the situation in Robinette, he has not put VA 
on notice of the existence of any specific evidence that, if 
submitted, could make these claims well grounded.  


ORDER

A compensable evaluation is denied for bilateral hearing 
loss.  

The claims for service connection for a back disorder, a 
disorder manifested by muscular pain in the hips, and a skin 
disorder are denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

